 

 

 

 

 

 

 

 

 

 

USDC SDNY
DOCUMENT |
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:
x DATE FILED: /. 2/20 LH G
KEITHA LIGON-TOURAY, =
Plaintiff,
- against - ORDER
NATIONAL RAILROAD PASSENGER CORP. 18 CV 1782 (VM) (KNF)
Defendant.
wane ene ee ee eee xX
KEVIN NATHANIEL FOX

UNITED STATES MAGISTRATE JUDGE

IT IS HEREBY ORDERED that the settlement conference scheduled previously in the above-
captioned action for January 23, 2020, shall be held on February 18, 2020, at 2:30 p.m., in courtroom
228, 40 Centre Street, New York, New York.

Dated: New York, New York SO ORDERED:

December 20, 2019 _—, .
Cen. a —Lart “4

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

 
